Name: Regulation (EEC) No 1465/69 of the Council of 23 July 1969 laying down special provisions for imports into the Community of goods coming under Regulation (EEC) No 1059/69 and originating in Morocco
 Type: Regulation
 Subject Matter: trade;  executive power and public service;  EU finance;  Africa;  foodstuff
 Date Published: nan

 Official Journal of the European Communities 363 No L 197/92 Official Journal of the European Communities 8.8.69 REGULATION (EEC) No 1465/69 OF THE COUNCIL of 23 July 1969 laying down special provisions for imports into the Community of goods coming under Regulation (EEC) No 1059/69 and originating in Morocco respect of goods imported into the Community from third countries ; whereas, in particular, Articles 6 and 7 of Regulation (EEC) No 1059/69 correspond to Article 12 of Regulation No 160/66/EEC ; whereas the laying down of special provisions for goods originating in Morocco by reference to the provisions of Regulation (EEC) No 1059/69 is therefore consistent with Article 3 of Annex 1 to the Agreement establishing an Association between the European Economic Community and the Kingdom of Morocco ; HAS ADOPTED THIS REGULATION: Article 1 THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the Euro ­ pean Economic Community; Having regard to Council Regulation (EEC) No 1059/691 of 28 May 1969 laying down the trade arrangements applicable to certain goods resulting from the processing of agricultural products, and in particular Article 12 thereof; Having regard to the proposal from the Commission ; Whereas , in accordance with Article 3 of Annex 1 to the Agreement establishing an Association between the European Economic Community and the Kingdom of Morocco, signed at Rabat on 31 March 1969, the Community must take any measures required to ensure that, without prejudice to the levying of a variable component determined in accordance with Article 12 of Regulation No 160/66/EEC2 no fixed component is levied on imports of the goods under that Regulation which originate in Morocco within the meaning of the Protocol on the definition of the concept of 'originating' products and on methods of administrative co-operation, appended to the Agreement; Whereas as from 1 July 1969, the provisions of Regulation (EEC) No 1059/69 shall be substituted for those of Regulation No 160/66/EEC; whereas those provisions do not, however, amend the system of protection introduced by the latter Regulation in On imports into the Community of goods coming under Regulation (EEC) No 1059/69 and originating in Morocco within the meaning of the Protocol on the definition of the concept of 'originating' products and on methods of administrative co-operation, appended to the Agreement establishing an Association between the European Economic Community and the Kingdom of Morocco : (a) no fixed component shall be levied, (b ) the variable component determined in accordance with the provisions of that Regulation shall be levied. Article 2 The system laid down by this Regulation shall apply from the entry into force of the Agreement establishing an Association between the European Economic Community and the Kingdom of Morocco and throughout the application of that Agreement. This Regulation shall enter into force on the third day following its publication in the Official journal of the European Communities. 1 OJ No L 141 , 12.6.1969, p. 1 . 2 OJ No 195, 27.10.1966, p. 3361/66. 364 Official Journal of the European Communities This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 July 1969 . For the Council The President J. M. A. H. LUNS